Case 1:21-cv-00062-KJM-NONE Document 1 Filed 01/25/21 Page 1 of 10    PageID #: 1




  Of Counsel:
  DAMON KEY LEONG KUPCHAK HASTERT
  Attorneys at Law
  A Law Corporation

  MARK M. MURAKAMI               7342-0
  JOANNA C. ZEIGLER             10426-0
  1003 Bishop Street, Suite 1600
  Honolulu, Hawaii 96813
  http://www.hawaiilawyer.com
  Telephone: (808) 531-8031
  Facsimile: (808) 533-2242

  Attorneys for Plaintiff
  CARINNE POMARE

                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

  CARINNE POMARE,                )         Civil No. ______________________
                                 )         (Civil Rights)
                 Plaintiff,      )
                                 )         COMPLAINT; DEMAND FOR
      vs.                        )         JURY TRIAL; SUMMONS
                                 )
  UNITED AIRLINES, INC.; JOHN    )
  DOES 1-10; JANE DOES 1-10; DOE )
  CORPORATIONS 1-10; DOE         )
  PARTNERSHIPS 1-10; and DOE     )
  ENTITIES 1-10,                 )
                                 )
                 Defendants.     )
                                 )

                                   COMPLAINT

        Plaintiff CARINNE POMARE (“Plaintiff”) by and through her attorneys

  DAMON KEY LEONG KUPCHAK HASTERT and for her Complaint against
Case 1:21-cv-00062-KJM-NONE Document 1 Filed 01/25/21 Page 2 of 10          PageID #: 2




  Defendants UNITED AIRLINES, INC. (“United”); JOHN DOES 1-10; JANE

  DOES 1-10; DOE CORPORATIONS 1-10; DOE PARTNERSHIPS 1-10; and

  DOE ENTITIES 1-10 alleges and avers as follows:

                                 INTRODUCTION

        1.    Plaintiff was dedicated employee of United for twenty-four years

  without a single disciplinary mark on her record.

        2.    Just before her twenty-fifth anniversary and just before her sixtieth

  birthday, United terminated Plaintiff’s employment, allegedly based on her

  attendance record.

        3.    Plaintiff’s termination caused her severe emotional distress from

  losing her job of nearly twenty-five years and the loss of retirement benefits from

  United that she would have had had she retired in good standing.

        4.    However, in terminating Plaintiff, United failed to account for

  Plaintiff’s disability and failed to engage in an interactive process to allow her

  reasonable accommodations in violation of the American with Disabilities Act and

  Haw. Rev. Stat. Chapter 378.

        5.    Plaintiff is entitled to damages in an amount to be proven at trial due

  to United’s unlawful employment practices in this case.




                                           2
Case 1:21-cv-00062-KJM-NONE Document 1 Filed 01/25/21 Page 3 of 10          PageID #: 3




                                      PARTIES

        6.     Plaintiff Carinne Pomare is and was at all times relevant to this

  Complaint a resident of the City and County of Honolulu, State of Hawaii.

        7.     Defendant United is a Delaware Corporation registered to do business

  in the State of Hawaii.

        8.     JOHN DOES 1-10; JANE DOES 1-10; DOE CORPORATIONS 1-10;

  DOE PARTNERSHIPS 1-10; and DOE ENTITIES 1-10 (collectively “Doe

  Defendants”) are persons, governments, entities, agents or estates which are in

  some manner presently unknown to Plaintiff and who are liable for the claims for

  relief set forth in this Complaint. Plaintiff is presently unaware of the true names

  and capacities of the Doe Defendants but will amend the Complaint as soon as they

  are ascertained.

                            JURISDICTION AND VENUE

        9.     This civil action arises under the laws of the United States, as more

  particularly described herein, and therefore this Court has original jurisdiction

  under 28 U.S.C. § 1331 and 42 U.S.C. § 12101 et seq.

        10.    The supplemental jurisdiction of the Court is invoked pursuant to 28

  U.S.C. § 1367.




                                           3
Case 1:21-cv-00062-KJM-NONE Document 1 Filed 01/25/21 Page 4 of 10               PageID #: 4




         11.   Venue is appropriate in this Court because a substantial part of the

  events or omissions giving rise to Plaintiff’s claims occurred in this judicial

  district.

                                        FACTS

  I.     PLAINTIFF WAS DISABLED WHILE AT WORK.

         12.   Plaintiff was employed by United for twenty-four years.

         13.   She served in various positions, but was most recently a customer

  service representative.

         14.   In 2014, Plaintiff was asked by her manager to rush to the furthest

  gate from the ticket counter, where she was working, to greet an incoming plane.

  In the process of hurrying to the gate in the few minutes she was given, Plaintiff

  tore her meniscus in her right knee, was instantly in excruciating pain and, thus,

  suffered a work place injury.

         15.   As a result of the injury, Plaintiff suffers from osteoarthritis, internal

  derangement and a meniscal tear in her knee, which substantially limits her ability

  to, among other things, stand and walk.

         16.   United recognized Plaintiff’s workplace injury by accepting Plaintiff’s

  workers’ compensation claim and paying her benefits.

         17.   Plaintiff’s doctor cleared her to work beginning in January 2017, so

  long as she would be provided periods of rest after certain periods of time.


                                            4
Case 1:21-cv-00062-KJM-NONE Document 1 Filed 01/25/21 Page 5 of 10           PageID #: 5




         18.   United did not allow Plaintiff to return to work until she submitted a

  doctor’s note stating she could return to work full duty with no restrictions, which

  occurred in April 2017. Thus, United has been aware of Plaintiff’s workplace

  injury and the limitations it imposed upon her since 2014.

         19.   Prior to returning to work in 2017, Plaintiff requested to be reassigned

  from the ticket counter to a lounge position as a reasonable accommodation

  because the lounge position would allow her to sit, stand, or walk around as

  needed; however, her request was denied.

         20.   Because Plaintiff’s injury persisted and was aggravated by, among

  other things, standing and walking, In May 2018, Plaintiff was also granted leave

  pursuant to the Family Medical Leave Act. Under her family medical leave,

  Plaintiff was permitted certain allocated absences per month due to her disability.

         21.   Although United knew Plaintiff was injured and knew that she was

  forced to take some absences from work due to her disability, United at no time

  engaged in an interactive process with Plaintiff to identify her needs and how they

  could be accommodated such as suggesting another position that would

  accommodate Plaintiff or offering for her to have a stool to sit as needed during the

  day.

         22.   United also did not offer Plaintiff a leave of absence as a reasonable

  accommodation.


                                           5
Case 1:21-cv-00062-KJM-NONE Document 1 Filed 01/25/21 Page 6 of 10          PageID #: 6




         23.     Plaintiff was ready and willing to do anything she could to keep her

  job.

  II.    PLAINTIFF WAS TERMINATED FROM HER JOB BECAUSE OF
         HER DISABILITY.

         24.     In May 2019, Plaintiff received a letter of her proposed termination

  for violating United’s Attendance Policy “through continued absenteeism and the

  exhaustion of the points in your Dependability Points Bank.”

         25.     After an Investigatory Review Meeting, held on June 7, 2019,

  Plaintiff received another letter stating her employment was terminated based on

  her absences.

         26.     The letter does not acknowledge that the absences were incurred

  because of Plaintiff’s workplace injury even though she submitted a doctor’s note

  to support each time she was out of work due to her injury.

         27.     Plaintiff further disputes that she exceeded her allowable absences

  because she was told by United that if she were to have a doctor’s note for each

  absence, they would all be cleared.

         28.     Even after she submitted such a note, her employment was terminated

  seemingly without regard for her workplace injury. At the time of Plaintiff’s

  termination she was 59 years old and one year away from her 25th anniversary

  with United.



                                            6
Case 1:21-cv-00062-KJM-NONE Document 1 Filed 01/25/21 Page 7 of 10            PageID #: 7




        29.    Her termination stripped her of her pay and benefits that she would

  have permanently maintained had she retired in good standing.

     COUNT I: VIOLATION OF AMERICAN WITH DISABILITIES ACT

        30.    Plaintiff hereby incorporates and adopts each and every allegation in

  all previous paragraphs.

        31.    The American With Disabilities Act (“ADA”) provides that an

  employer may not “discriminate against a qualified individual on the basis of

  disability” in regard to, among other things, “discharge of employees.” 42 U.S.C. §

  12112(a).

        32.    Plaintiff is a qualified individual within the meaning of the ADA. See

  42 U.S.C. § 12111(8) (defining qualified individual as “an individual who, with or

  without reasonable accommodation, can perform the essential functions of the

  employment position that such individual holds or desires”).

        33.    Disability is construed broadly under the ADA. See 42 U.S.C. §

  12102(1), (4)(A); 29 C.F.R. § 1630.2.

        34.    Plaintiff is a qualified individual because she can perform the essential

  functions of her employment with reasonable accommodations and her workplace

  injury qualifies as a disability under the ADA.




                                            7
Case 1:21-cv-00062-KJM-NONE Document 1 Filed 01/25/21 Page 8 of 10          PageID #: 8




        35.    The ADA requires an employer to engage in an interactive process

  with its employee to identify and provide reasonable accommodations so that they

  can continue to work. US Airways, Inc. v. Barnett, 535 U.S. 391, 401 (2002).

        36.    Failure to provide a reasonable accommodation is an act of

  discrimination, if a reasonable accommodation is available and would not place an

  undue hardship on the operation of the employer’s business. Snapp v. United

  Transp. Union, 889 F.3d 1088, 1095 (9th Cir. 2018). The employer must engage in

  an interactive process with the employee, which requires good faith

  communication. Barnett v. U.S. Air, Inc., 228 F.3d 1105, 1113 (9th Cir. 2000).

        37.    United was notified of Plaintiff’s request for a reasonable

  accommodation in 2017 when she requested to be reassigned to the lounge so that

  she could more regularly sit, stand, or walk as needed while working. At that point,

  United was obligated to engage in the interactive process with Plaintiff and to

  communicate in good faith to see if a reasonable accommodation was available,

  but failed to do so.

        38.    The fact that United granted family medical leave to Plaintiff does not

  satisfy the reasonable accommodation requirement. Shim v. United Air Lines, Inc.,

  2012 U.S. Dist. LEXIS 184058 (D. Haw. Dec. 13, 2012) (concluding genuine issue

  of material fact existed as to whether ADA was violated, despite employee having

  been on leave of absence for three years); 20 C.F.R. § 825.702(a) (“Thus, the leave


                                           8
Case 1:21-cv-00062-KJM-NONE Document 1 Filed 01/25/21 Page 9 of 10                PageID #: 9




  provisions of the [FMLA] are wholly distinct from the reasonable accommodation

  obligations of employers covered under the [ADA].”).

         39.    United violated the ADA when it terminated Plaintiff’s employment,

  knowing that she accrued absences due to a disability and having not identified any

  reasonable accommodation for Plaintiff so that she could continue to work.

         40.    Plaintiff is entitled to a declaration that United violated the ADA.

         41.    Plaintiff requests damages in the amount to be proven at trial.

         COUNT II: VIOLATION OF HAW. REV. STAT. CHAPTER 378

         42.    Plaintiff hereby incorporates and adopts each and every allegation in

  all previous paragraphs.

         43.    Haw. Rev. Stat. § 378-2 provides that it “shall be an unlawful

  discriminatory practice” for an employer to discharge an individual because of a

  disability.

         44.    United terminated Plaintiff’s employment based on absences incurred

  because of Plaintiff’s disability.

         45.    In terminating Plaintiff’s employment because of her disability and

  refusing to provide reasonable accommodations to Plaintiff, United violated Haw.

  Rev. Stat. § 378-2.

         46.    Plaintiff is entitled to declaration that United violated Haw. Rev. Stat.

  § 378-2.


                                             9
Case 1:21-cv-00062-KJM-NONE Document 1 Filed 01/25/21 Page 10 of 10                 PageID #: 10




         47.      Plaintiff requests damages in the amount to be proven at trial.

                                   PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests the following:

         A.       For compensation at a rate of pay and other benefits of employment to

   which Plaintiff would have been entitled had she not been subjected to unlawful

   termination;

         B.       For an award of front pay, if appropriate;

         C.       For general, special, consequential and punitive damages in an

   amount to be proven at trial;

         D.       For attorneys’ fees and costs as allowed by law;

         E.       That the Court grant Plaintiff any such other and further relief as it

   may deem just and appropriate.

                        DATED: Honolulu, Hawaii, January 25, 2021.

                                     DAMON KEY LEONG KUPCHAK HASTERT

                                     /s/ Mark M. Murakami
                                     MARK M. MURAKAMI
                                     JOANNA C. ZEIGLER

                                     Attorneys for Plaintiff
                                     CARINNE POMARE




                                              10
